Case 6:19-cv-02264-CEM-EJK Document 33 Filed 08/31/20 Page 1 of 3 PageID 416




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

    SEOUL SEMICONDUCTOR CO., LTD., a
    Korean corporation and SEOUL VIOSYS
    CO., LTD., a Korean corporation,

                     Plaintiffs,                           Case No. 6:19-cv-02264-CEM-EJK

    v.

    HEALTHE, INC.

                     Defendant.
                                           /

                    MOTION FOR ADMISSION TO APPEAR PRO
           HAC VICE AND WRITTEN DESIGNATION AND CONSENT TO ACT

           Eric Hayes of Kirkland & Ellis LLP, by and through the undersigned, pursuant to Local

   Rule 2.02, moves for special admission to appear in this case pro hac vice as counsel for

   Defendant, HEALTHE, INC. (“Defendant”), and states as follows:

           1.       I am a member in good standing of the Illinois Bar.

           2.       I do not make frequent or regular appearances in separate cases to such a degree

   as to constitute the maintenance of a regular practice of law in the State of Florida.

           3.       To my knowledge, there are no disciplinary or suspension proceedings pending

   against me in any Court of the United States or of any State, Territory, or Possession of the

   United States.

           4.       Within the twelve-month period preceding the date of this motion, I have read

   the most current version of the Local Rules of the United States District Court for the Middle

   District of Florida.




                                                1
Case 6:19-cv-02264-CEM-EJK Document 33 Filed 08/31/20 Page 2 of 3 PageID 417




          5.      I designate Mark F. Warzecha of the law firm Widerman Malek PL, upon whom

   all notices and papers in this case may be served and agree to be responsible for the progress

   of this case including the trial in default of the undersigned.

          6.      I have submitted to the Clerk the required Special Admission Attorney

   Certification along with the fee required for special admission.

          7.      I certify that I will comply with both the fee and email registration requirements

   of Local Rule 2.01(d).

          WHEREFORE, Eric Hayes respectfully requests entry of an order granting this request

   to appear pro hac vice as counsel for Defendant in this case and such other relief as the Court

   deems just and proper.

   DATED: August 31, 2020

                                                          Respectfully submitted,

                                                          /s/ Mark F. Warzecha
                                                          Mark F. Warzecha
                                                          Florida Bar No. 95779
                                                          MFW@USLegalTeam.com
                                                          WIDERMAN MALEK, PL
                                                          1990 W. New Haven Ave., Ste 201
                                                          Melbourne, FL 32904
                                                          Telephone: (321) 255-2332
                                                          Facsimile: (321) 255-2351
                                                          Attorney for Defendant




                                                2
Case 6:19-cv-02264-CEM-EJK Document 33 Filed 08/31/20 Page 3 of 3 PageID 418




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this August 31, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

   of electronic filing to all counsel of record.


                                                        /s/ Mark F. Warzecha




                                                    3
